     Case 2:14-cr-00308-JAM-DB Document 108 Filed 07/07/20 Page 1 of 2

 1   John Balazs, Bar # 157287
     Attorney at Law
 2   916 Second Street, Suite F
     Sacramento, CA 95814
 3
     Tel: (916) 447-9299
 4   John@Balazslaw.com
     Sacramento, CA 95814
 5
     Attorney for Defendant
 6   KENDALL THRIFT
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,                       No. 2:14-CR-00308-JAM
14                      Plaintiff,                    STIPULATION AND ORDER
15           v.
16    KENDALL THRIFT,
17                      Defendant.
18

19          Defendant Kendall Thift, through counsel, and the United States, through counsel, hereby
20   stipulate and request that the Court extend the briefing schedule by one week on defendant’s
21   motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A) as follows:
22          Defendant’s Supplemental Brief due:           July 13, 2020;

23          Government’s Response Brief due:              July 17, 2020; and

24          Defendant’s Reply Brief due:                  July 22, 2020

25          ///

26          ///

27          ///

28
                                                      1
     Case 2:14-cr-00308-JAM-DB Document 108 Filed 07/07/20 Page 2 of 2

 1
            This request is to provide additional time for the defense to review the defendant’s
 2
     recently obtained medical records from the Bureau of Prisons and prepare the supplemental brief
 3
     in support of defendant’s motion to reduce sentence.
 4

 5                                                          Respectfully submitted,

 6
     Dated: July 6, 2020                                    /s/ John Balazs
 7                                                          JOHN BALAZS

 8                                                          Attorney for Defendant
                                                            KENDALL THRIFT
 9
                                                            McGREGOR SCOTT
10                                                          U.S. Attorney
11   Dated: July 6, 2020                                    /s/ Justin Lee
                                                            JUSTIN LEE
12                                                          Assistant U.S. Attorney
13

14                                               ORDER
15          IT IS SO ORDERED.
16          Dated: 7/6/2020
17                                                /s/ John A. Mendez____
                                                  HON. JOHN A. MENDEZ
18                                                U.S. District Court Judge
19

20

21

22

23

24

25

26

27

28
                                                      2
